United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.D., Appellant
and
TENNESSEE VALLEY AUTHORITY,
Chattanooga, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-863
Issued: July 1, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 28, 2013 appellant filed a timely appeal of a January 31, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) finding that he had
abandoned his request for an oral hearing. Because over 180 days elapsed from the most recent
merit decision of August 20, 2012 to the filing of this appeal,1 the Board lacks jurisdiction to
review the merits of appellant’s case, pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.

1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). As OWCP’s merit
decision was issued on August 20, 2012, the 180-day computation begins August 21, 2012. One hundred and eighty
days from August 21, 2012 was February 19, 2013. Since using February 28, 2013, the date the appeal was received
by the Clerk of the Board, would result in the loss of appeal rights, the date of the postmark was considered in
determining the date of filing. The date of the U.S. Postal Service postmark is February 22, 2013, which does not
render the appeal of the August 20, 2012 merit decision timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly determined that appellant abandoned his request for
an oral hearing.
FACTUAL HISTORY
On June 14, 2012 appellant, then a 67-year-old sheet metal worker, filed an occupational
disease claim alleging that he developed hearing loss due to noise exposure during his federal
employment. He first became aware of his condition on January 1, 1980 and first related his
condition to his employment on that date. In a telephone conference with OWCP, appellant
stated that he was last employed at the employing establishment in 1980. The claims examiner
noted that the employing establishment was to produce any past audiograms that were performed
while he was employed which would be used to determine whether the employing establishment
had knowledge of his hearing loss.
The employing establishment responded on August 10, 2012. It stated that appellant was
last employed on January 12, 1979 and that he received hearing examinations while employed;
but his initial preemployment examination noted a moderate preexisting hearing loss in both ears
in 1970. The employing establishment stated that appellant’s employment audiograms did not
document a permanent standard threshold shift to signify an occurrence of event and the
employing establishment did not have immediate actual knowledge of appellant’s hearing loss.
It submitted audiometric reports which listed testing in 1970, 1971, 1975 and 1976. These tests
reveal losses in the left ear of six, nine, eight and eight respectively and in the right ear losses of
six, nine, six and nine respectively.
By decision dated August 20, 2012, OWCP denied appellant’s claim for hearing loss
finding that it was not timely filed. It found that the evidence did not establish that appellant’s
claim was filed within three years of the date of injury or that his immediate supervisor had
actual knowledge within 30 days of the date of injury. OWCP noted that the date of injury was
January 1, 1980 and that appellant’s claim for compensation was filed on June 14, 2012.
On September 15, 2012 appellant requested a telephonic hearing before an OWCP
hearing representative. In a letter dated November 27, 2012, mailed to appellant’s address of
record, OWCP informed appellant that his hearing was scheduled for January 8, 2013 at 8:00
a.m. eastern time and provided him with a toll-free number and pass code to reach the hearing
representative.
By decision dated January 31, 2013, OWCP found that appellant had abandoned his
request for a hearing. It noted that he received notification of the hearing 30 days in advance and
failed to appear. There was no evidence in the record that appellant contacted OWCP either
prior or subsequent to the scheduled hearing to explain his failure to appear.

2

LEGAL PRECEDENT
OWCP regulations provide guidance as to how a claimant may postpone a hearing, and
when a hearing will be considered to be abandoned. Section 10.622 of the regulations provide:
“(c) Once the oral hearing is scheduled and OWCP has mailed appropriate written
notice to the claimant and representative, OWCP will, upon submission of proper
written documentation of unavoidable serious scheduling conflicts (such as courtordered appearances/trials, jury duty or previously scheduled outpatient
procedures), entertain requests from a claimant or his representative for
rescheduling as long as the hearing can be rescheduled on the same monthly
docket, generally no more than seven days after the originally scheduled time.
When a request to postpone a scheduled hearing under this subsection cannot be
accommodated on the docket, no further opportunity for an oral hearing will be
provided. Instead, the hearing will take the form of a review of the written record
and a decision issued accordingly.
“(d) Where the claimant or representative is hospitalized for a nonelective reason
or where the death of the claimant’s or representative’s parent, spouse, child or
other immediate family prevents attendance at the hearing, OWCP will, upon
submission of proper documentation, grant a postponement beyond one monthly
docket.
“(e) Decisions regarding rescheduling under paragraphs (b) through (d) of this
section are within the sole discretion of the hearing representative and are not
reviewable.
“(f) A claimant who fails to appear at a scheduled hearing may request in writing within
10 days after the date set for the hearing that another hearing be scheduled. Where good
cause for failure to appear is shown, another hearing will be scheduled and conducted by
teleconference. The failure of the claimant to request another hearing within 10 days, or
the failure of the claimant to appear at the second scheduled hearing without good cause
shown, shall constitute abandonment of the request for a hearing. Where good cause is
shown for failure to appear at the second scheduled hearing, review of the matter will
proceed as a review of the written record.”3
ANALYSIS
By decision dated August 20, 2012, OWCP denied appellant’s claim for hearing loss.
Appellant timely requested an oral hearing. In a November 27, 2012 letter, OWCP notified him
3

20 C.F.R. § 10.622. With respect to abandonment of hearing requests, OWCP’s procedures provide that the
failure of the claimant to request another hearing within 10 days, or the failure of the claimant to appear at the
second scheduled hearing without good cause shown, shall constitute abandonment of the request for a hearing.
Under these circumstances, the Branch of Hearings and Review will issue a formal decision finding that the
claimant has abandoned his or her request for a hearing. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Hearings and Reviews of the Written Record, Chapter 2.1601.6(g) (October 2011). J.W., Docket No. 12-1567
(issued November 8, 2012).

3

that a telephone hearing was scheduled for January 8, 2013 at 8:00 a.m., eastern time. The notice
was sent to his address of record.4 OWCP instructed appellant to telephone a toll-free number
and enter a pass code to connect with the hearing representative. Appellant did not telephone at
the appointed time. He did not request a postponement of the hearing or explain his failure to
appear at the hearing within 10 days of the scheduled hearing date of January 8, 2013. The
Board therefore finds that appellant abandoned his request for a hearing.
CONCLUSION
The Board finds that appellant abandoned his request for a hearing.
ORDER
IT IS HEREBY ORDERED THAT the January 31, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 1, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

Absent evidence to the contrary, a letter properly addressed and mailed in the ordinary course of business is
presumed to have arrived at the mailing address in due course. See James A. Gray, 54 ECAB 277 (2002).

4

